Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes that claim 1 claims the protective layer mixture comprises silica dioxide, sodium carbonate, dolomite, and cullet, however, the raw materials used to form the protective layer do not patentably distinguish the product from the prior art because the raw materials will be formed into a glass or frit containing SiO2, Na2O, CaO, and MgO. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is indefinite because it claims a layer without claiming a substrate. Claiming a coating (layer) without the substrate is considered to render the claims indefinite.  See Ex parte Scott 66 USPQ 371. One possible way to overcome this rejection is to claim a coating composition or a film. Appropriate action is required.
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelestak (US20070054796, hereinafter referred to as First Shelestak).
Regarding claim 1, First Shelestak discloses a protective layer configured to be positioned on and protect a windshield, said protective layer comprising (see First Shelestak at [0049], disclosing at least one glass substrate is used to form a laminated article such as an automotive windshield): a mixture for positioning on the windshield, said mixture including silica dioxide, sodium carbonate, dolomite, and cullet (see First Shelestak at Table 2, Ex. 1, disclosing an example of a glass comprising 332.9g sand, 108.86g soda ash, 80.23g dolomite, 240g green cullet, and a total of 800g of components, for a wt% of 332.9g sand/800g total of approximately 41.5 wt% sand, 108.86g soda ash/800g total of approximately 13.5 wt% soda ash, which examiner notes is sodium carbonate, 80.23g dolomite/800g total of approximately 10 wt% dolomite, and 240.93g cullet/800g total of approximately 30.1 wt% cullet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelestak (US20020094928, hereinafter referred to as Second Shelestak).
Regarding claim 1, Second Shelestak discloses a protective layer configured to be positioned on and protect a windshield, said protective layer comprising (see Second Shelestak at [0041], disclosing the glass is used in selected areas of a vehicle, e.g., the windshield). While Second Shelestack does not explicitly disclose an example of a glass  mixture including silica dioxide, sodium carbonate, dolomite, and cullet, Second Shelestak does disclose a suitable basic batch composition of the invention can include 48 to 72 wt. % of silica material l, e.g., sand; 14 to 28 wt. % of soda ash; 0 to 19 wt. % of dolomite (see Second Shelestak at [0017]). Second Shelestak further teaches the batch may have 0 to 95 wt% of cullet of any type known to those skilled in the art (see Shelestak at [0012]). 
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the suitable basic batch composition disclosed by Second Shelestak to further include an amount of cullet within the range disclosed by Second Shelestak with a reasonable expectation of successfully providing a suitable batch composition. 
Regarding claim 2, Second Shelestak discloses mixture includes by weight: 65% to 75% weight silica dioxide (see Second Shelestak at [0017], disclosing a  suitable basic batch composition of the invention can include 48 to 72 wt. % of silica material l, e.g., sand, which overlaps with the claimed range); 5% to 15% sodium carbonate (see Second Shelestak at [0017], disclosing a  suitable basic batch composition of the invention can include … 14 to 28 wt. % of soda ash, which Examiner notes is sodium carbonate, which overlaps with the claimed range); 5% to 15% dolomite (see Second Shelestak at [0017], disclosing a  suitable basic batch composition of the invention can include … 0 to 19 wt. % of dolomite, which overlaps with the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
While Second Shelestack does not explicitly disclose the glass further comprises 5% to 15% cullet, Second Shelestack does teach the batch may have 0 to 95 wt% of cullet of any type known to those skilled in the art, which overlaps with the claimed range (see Shelestak at [0012]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the suitable basic batch composition disclosed by Second Shelestak to further include an amount of cullet within the range disclosed by Second Shelestak with a reasonable expectation of successfully providing a suitable batch composition.
Regarding claim 3, Second Shelestak discloses a protective layer configured to be positioned on and protect a windshield (see Second Shelestak at [0041], disclosing the glass is used in selected areas of a vehivle, e.g., the windshield). While second Shelestak does not explicitly disclose a specific example of a mixture for positioning on the windshield, said mixture including by weight: 70% weight silica dioxide, 10% sodium carbonate; and 10% dolomite; Second Shelestak does disclose a  suitable basic batch composition of the invention can include 48 to 72 wt. % of silica material l, e.g., sand; 14 to 28 wt. % of soda ash; 0 to 19 wt. % of dolomite, which overlaps with the claimed range (see Second Shelestak at [0017]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
While Second Shelestack does not explicitly disclose the glass further comprises 10% cullet, Second Shelestack does teach the batch may have 0 to 95 wt% of cullet of any type known to those skilled in the art, which overlaps with the claimed range (see Shelestak at [0012]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the suitable basic batch composition disclosed by Second Shelestak to further include an amount of cullet within the range disclosed by Second Shelestak with a reasonable expectation of successfully providing a suitable batch composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731